Title: Henry A. S. Dearborn to James Madison, 6 December 1830
From: Dearborn, Henry A. S.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Massachusetts Horticultural Society
                                
                                
                            
                        Boston, December 6, 1830.
                        
                        
                        
                        You having been elected an Honorary member of the Massachusetts Horticultural
                            Society, I have the pleasure of transmitting its diploma.
                        It is less than two years since this Institution was organized, but I am happy to inform you that its success
                            has far exceeded our expectations; and from the cheering patronage which has been received, we are encouraged in the hope,
                            that the original plan will soon be more fully developed, and the sphere of its action enlarged.
                        An extensive correspondence has been opened with similar Institutions, and distinguished horticulturists in
                            this country, Europe, Asia, and South America. The interchange of intelligence and of such seeds and plants as may be
                            considered useful or interesting, are the chief objects of that friendly intercourse which has been so auspiciously
                            commenced.
                        Happy in the opportunity of offering a pledge of the high estimation in which your services, for the
                            advancement of the various branches of rural economy are held, this Society will consider it a favor, to be instructed, in
                            what manner, it can best subserve the objects, you may be desirous of accomplishing, within the domain of horticulture.
                        If it is in my power to render you any service, connected with the pursuits of agronomical industry, be
                            assured, I shall be gratified, by receiving your commands. Very respectfully, Your most ob’t serv’t,
                        
                            
                                H. A. S. Dearborn,
                            President of the Mass. Hor. Soc.
                        
                    